


110 HR 7133 IH: To authorize the Secretary of the Army to retain funds

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7133
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Boren introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Secretary of the Army to retain funds
		  collected from recreation fees at Lake Texoma to repair flood-damaged
		  recreation facilities.
	
	
		1.Disposition of recreation
			 fees at Lake Texoma
			(a)In
			 generalFunds generated by fees collected during fiscal years
			 2009 through 2014 for entering or being admitted to public recreation areas at
			 Denison Dam, Lake Texoma, Texas and Oklahoma, or for using recreation
			 facilities located in such areas, shall be retained by the Secretary of the
			 Army and shall be used to cover the cost of repairing damages to any federally
			 owned recreation structure, facility, or real property managed by the Secretary
			 at Lake Texoma that were damaged as a result of flooding that occurred at the
			 Lake prior to September 30, 2007.
			(b)Funds available
			 to SecretaryThe funds referred to in subsection (a) shall be
			 deposited into a special account established in the Treasury of the United
			 States and shall be available to the Secretary of the Army without further
			 appropriation for use by the Secretary as specified in subsection (a), except
			 that any funds that remain available after September 30, 2021, shall be
			 deposited into the special account established in the Treasury under section
			 4(i)(1) of the Land and Water Conservation Fund Act of 1965.
			
